Citation Nr: 0628312	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that the veteran had not submitted 
new and material evidence to reopen the claim for service 
connection for headaches.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2003, the 
veteran indicated that he also wanted to appeal the rating 
for his service-connected back condition, currently rated as 
60 percent disabling.  He subsequently submitted a statement 
in April 2004, wherein he withdrew his appeal request.  
Therefore, the Board finds that this issue is not on appeal.

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that in an April 2004 statement and at his 
personal hearing, the veteran claimed service connection for 
headaches as secondary to his service-connected back 
condition.  This is referred to the RO for appropriate action


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied the 
claim of service connection for headaches in an August 1995 
rating decision.  That decision is final.

2.  The evidence received since the August 1995 rating 
decision, which denied service connection for headaches, is 
not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The August 1995 rating decision, which denied service 
connection for headaches is final.  Evidence submitted since 
that decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(c), 7108 (West 2002); 38 C.F.R. §§ 3.156 (2001), 20.200, 
20.201, 20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by an April 2001 letter.  In the April 2001 letter, 
VA informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

The veteran has been apprised of the information necessary to 
reopen his claim in a January 2003 letter.  VA explained to 
the veteran that no new and material evidence has been 
received as of September 2001, but informed the veteran what 
evidence may be considered new and material in connection 
with his claim.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told, in essence, to submit any evidence in his 
possession that pertained to the claim.  

To the extent that notification postdated the 2001 
adjudication, there is no prejudice to the veteran in 
proceeding with a decision in this case.  The RO accomplished 
subsequent process and review of his claim, as reflected in 
the March 2003 rating decision and subsequent statement and 
supplemental statement of the case.  He has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA and military 
facility outpatient treatment reports from March 1998 to May 
2002.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
his claim.  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).

As to the veteran's petition to reopen the claim for service 
connection for headaches, the veteran has not brought forth 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to 
a claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Criteria
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has become final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)). As the appellant's application to reopen 
was received prior to that date, the preexisting version of 
38 C.F.R. § 3.156 applies. 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

III.  Decision   

The veteran asserted in his September 2001 statement that he 
experiences headaches on a daily basis.  The veteran stated 
further that he had headaches during his military career and 
attributes his current condition to service.

At the time of the August 1995 rating decision, which denied 
service connection for headaches, the evidence of record 
consisted of the veteran's service medical records and the 
veteran's application for compensation benefits.  

In an August 1995 rating decision, the RO denied the claim 
stating that the evidence failed to show that his disability 
related to service.  The RO explained further that based upon 
the evidence received, there was no "record of . . . 
headaches showing a chronic disability subject to service 
connection."  The veteran was notified of the denial in an 
August 1995 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the August 1995 rating decision, which is so significant that 
it must be considered to fair ly decide the merits of the 
claim for service connection for headaches.  The pertinent 
evidence received into the record since August 1995 includes 
VA and military facility outpatient treatment reports from 
March 1998 to May 2002 and a July 2000 medical statement from 
a physician at a military facility.  The outpatient treatment 
reports show complaints of headaches.  Specifically, in June 
2000, the treatment report documents the veteran's complaint 
of a sinus infection with headache, and in July 2000, the 
veteran complained of headaches secondary to a neck strain.  
The July 2000 medical statement by a physician at a military 
medical facility stated that the veteran was "unable to work 
due to chronic neck pain with secondary headaches."  

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not tend to show that the veteran has a chronic headache 
disability that began in or is related to service.  In order 
to substantiate the veteran's claim, the evidence must show 
that his headaches did not exist prior to service and were 
incurred therein or, if it existed prior to service, were 
aggravated beyond normal progressions during service.  See 
38 C.F.R. § 3.304(b), 3.306 (2005).  

The Board notes that during the September 2005 hearing, the 
veteran stated that he endured headaches throughout his 
military career.  However, his assertion cannot constitute 
new and material evidence because it is essentially the same 
as that previously asserted and is cumulative.  Moreover, he 
is not competent to provide medical evidence of diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  In addition, other than the veteran's own 
assertion that his headaches are directly related to service, 
the new evidence does not contain any indication that a 
chronic headache disability occurred during service.  Rather, 
the new evidence submitted shows postservice current 
complaints of headaches made by the veteran and does not 
relate them to service.

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

The application to reopen a claim of service connection for 
headaches is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


